Exhibit 10.2

Form of Restricted Stock Unit Award Agreement for Executive Officers

MARKEL CORPORATION

RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

        VESTING SCHEDULE AWARDED TO   AWARD DATE   VESTING DATE  
PERCENTAGE OF UNITS

 

 

 

 

 

 

 

MARKEL CORPORATION (the “Company”) grants you (the “Participant”) the
opportunity to receive restricted stock units (“Units”). The number of Units
will be based on performance conditions as specified below. Until the Vesting
Date, except as specifically provided below, the Units are forfeitable and
nontransferable. The Compensation Committee of the Company’s Board of Directors
(the “Committee”) will administer this Agreement and any decision of the
Committee will be final and conclusive. Capitalized terms not defined here have
the meanings provided in the Markel Corporation Omnibus Incentive Plan (the
“Plan”).

The terms of the award are:

 

  1. Performance Conditions: The performance conditions are set forth on Exhibit
A. Upon certification by the Committee of the completion of the performance
conditions, the dollar equivalent of the percentage of salary will be
determined. The Participant will receive a number of Units determined by
dividing the dollar equivalent by the Fair Market Value of a share of Company
common stock. The Fair Market Value will be determined by using the closing
price of Company common stock on the date that the completion of the performance
conditions is certified by the Committee or its designee (the “Determination
Date”). No Units shall be awarded hereunder if the Participant’s employment
terminates for any reason before the Determination Date.

 

  2. Vesting For Units. If the Participant is employed on the Vesting Date, the
Units will become vested and nonforfeitable, and the Company will issue to the
Participant for each vested Unit a share of common stock of the Company on that
date or as soon as administratively practicable thereafter.

 

-1-



--------------------------------------------------------------------------------

  3. Forfeiture of Units. If the Participant ceases to be an employee before the
Vesting Date in circumstances other than as described in (a)-(d) below, any
unvested Units will be forfeited. If the Participant ceases to be an employee
before the Vesting Date in the circumstances set forth in (a) below, the
unvested Units will become fully vested and non-forfeitable, and shares will be
issued on the date on which the Participant’s Retirement or death or Disability
occurs, as the case may be, or as soon as administratively practicable
thereafter. If the Participant ceases to be an employee before the Vesting Date
in the circumstances set forth in (b) or (c) below, the number of Units set
forth in this Award will be vested on a pro rata basis based on a fraction of
the number of full months from the first anniversary of the Award Date until the
date of termination divided by 60, and shares will be issued on the otherwise
applicable Vesting Date. Any remaining unvested Units shall be forfeited as of
the date of termination; except that a Participant whose employment is
terminated or interrupted due to military service as provided in (c) below and
who returns to employment with the Company upon cessation of such military
service before the otherwise applicable Vesting Date shall vest in any remaining
unvested Units if employed on the Vesting Date. If the Participant ceases to be
an employee before the Vesting Date in the circumstance set forth in (d) below,
the unvested Units will become fully vested and non-forfeitable, and shares will
be issued on the otherwise applicable Vesting Date.

 

  (a) The Participant ceases to be an employee due to Retirement, dies or incurs
a Disability (as defined in the Plan);

 

  (b) The Participant ceases to be an employee due to Early Retirement (as
defined in the Plan);

 

  (c) The Participant’s employment is terminated or interrupted due to military
service; or

 

  (d) The Committee determines that forfeiture should not occur because the
Participant had an approved termination of employment. The Committee will in its
sole discretion determine whether or not to apply this provision.

Notwithstanding anything in this Section 3 to the contrary, if the Participant
is a “Specified Employee” (as defined in Section 409A of the Internal Revenue
Code) on the date on which shares would otherwise have been issued on account of
the Participant’s termination of employment under this Section 3 other than due
to death, no shares shall be issued before the date that is six months after the
date of the Participant’s termination of employment (or, if earlier, the date of
the Participant’s death). Any shares which such a Participant would otherwise be
entitled during the first six months following the date of termination shall be
issued on the first day of the seventh month following the date of termination.

 

-2-



--------------------------------------------------------------------------------

  4. Change in Control. Any unvested Units will become fully vested and
non-forfeitable and will be paid to the Participant if, within 12 months after a
Change in Control, the Participant is involuntarily terminated without Cause or
terminates employment for Good Reason. For a termination without Cause, Shares
will be issued for such Units on the date on which such termination occurs, or
as soon as administratively practicable thereafter. For a termination for Good
Reason, Shares will be issued for such Units on the Vesting Date. Issuance of
Shares will be subject to the mandatory six-month delay in payment for
“Specified Employees” as described in the last paragraph of Section 3 above.

 

  5. Forfeiture and Restitution. If during the period of the Participant’s
employment and two years thereafter, the Participant (1) becomes associated
with, recruits or solicits customers or other employees of the Employer for, is
employed by, renders services to, or owns any interest in (other than any
nonsubstantial interest, as determined by the Committee) any business that is in
competition with Markel or its Subsidiaries, (2) has his employment terminated
by his Employer for Cause, or (3) engages in, or has engaged in, conduct which
the Committee determines to be detrimental to the interests of Markel, the
Committee may, in its sole discretion, (A) cancel this Award, and/or (B) require
the Participant to repay by delivery of an equivalent number of shares any
payment received under this Award within the previous two years.

 

  6. Transfer Restrictions. The Participant’s rights to the Units are not
subject to sale, assignment, transfer, pledge, hypothecation or encumbrance.

 

  7. Tax Withholding. Unless alternative arrangements are made by the
Participant, the Company will withhold from the payment for the vested Units
shares with a fair market value equal to any required foreign, federal, state,
or local income, employment or other taxes imposed on the payment. The fair
market value will be the closing sale price of the Company’s common stock on the
New York Stock Exchange on the Vesting Date (or other applicable date on which
payment is made as provided for in Section 3 or 4 above).

 

-3-



--------------------------------------------------------------------------------

  8. Binding Effect. Subject to the limitations stated above, this Agreement
will be binding upon and inure to the benefit of the Participant’s legatees,
distributees, and personal representatives and the successors of the Company.

 

  9. Change in Capital Structure. The Units will be adjusted as the Committee
determines is equitably required in the event of a dividend in the form of
stock, spin-off, stock split-up, subdivision or consolidation of shares of
Company Stock or other similar changes in capitalization.

 

  10. Interpretation. This Agreement will be construed under and be governed by
the laws of the Commonwealth of Virginia. THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE COUNTY OF HENRICO
SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING OUT OF OR RELATED TO
THE PLAN OR THIS AGREEMENT.

 

  11. Deferrals. Any election to defer the payment of shares of Company common
stock payable under this Agreement shall satisfy the applicable requirements of
the Plan. Any election to defer payment that does not satisfy the applicable
requirements of the Plan will not be recognized.

 

  12. Compliance with Code Section 409A. This Agreement is intended to comply in
all respects with the requirements of Sections 409A(a)(2) through (4) of the
Internal Revenue Code of 1986, as amended, and shall be interpreted for all
purposes in accordance with this intent.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed, as of
the award date shown above.

 

MARKEL CORPORATION

By:  

 

  Chairman

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CONDITIONS

2007 AWARD

The Restricted Stock Units, expressed in dollars as a percentage of base salary,
will be based on compound annual growth in book value per share of Markel Common
Stock. For 2007, the measurement will be the performance from January 1, 2007 to
December 31, 2007 which will then be included with the prior performance from
January 1, 2003 to December 31, 2006 on a weighted average basis to establish
the Growth in Book Value Per Share for the period from January 1, 2003 through
December 31, 2007 for this award.

 

Growth in Book Value Per Share

            2003-2007

       

Value of Restricted Stock Units

        As % of Base Salary

Under 11%       0% 11%       50% 12%       60% 13%       70% 14%       80% 15%
      90% 16%       100% 17%       125% 18%       150% 19%       175% 20%      
200% 21%       200%*

--------------------------------------------------------------------------------

*  In the case of performance at or above this level, the Award will be 200% of
Base Salary and may, in the discretion of the Committee, be higher

Book value calculations are subject to adjustment to reflect changes in
accounting principles, stock repurchases and capital or other transactions which
impact reported book value per share.

 

-5-